                                                                             Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



TOMMY SPAN,

      Plaintiff,

v.                                                         4:19cv263–WS/HTC

JULIE L. JONES,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed June 18, 2019. The magistrate judge recommends that the

plaintiff's case be dismissed pursuant to the three-strikes provision of 28 U.S.C. §

1915(g). In response, the plaintiff has filed a “Notice of Appeal” (ECF No. 7),

which this court has construed as objections to the magistrate judge’s report and

recommendation.

      In her report and recommendation, the magistrate judge cited multiple

cases—all previously filed by Tommy Span, inmate # 046141—that qualify as
                                                                               Page 2 of 3


“strikes” under 28 U.S.C. § 1915(g). In his objections, the plaintiff claims he did

not file any of the qualifying cases cited by the magistrate judge. Such claim is

frivolous. Review of the records in each of the cited cases reveals that the plaintiff

here was the plaintiff in each of the qualifying cases. As did the magistrate judge,

the undersigned finds that the plaintiff is barred under § 1915(g) from proceeding

in forma pauperis in this case.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is hereby

ADOPTED and incorporated by reference into this order.

      2. The plaintiff’s motion (ECF No. 2) to proceed in forma pauperis is

DENIED.

      3. The plaintiff’s complaint and this action are DISMISSED WITHOUT

PREJUDICE to the plaintiff’s initiating a new cause of action accompanied by the

$400.00 filing fee in its entirety.

      4. The clerk shall enter judgment stating: “This case is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).” The clerk shall note on the docket that

this case was dismissed under § 1915(g).

      DONE AND ORDERED this             23rd     day of      July    , 2019.
                              Page 3 of 3



s/ William Stafford
WILLIAM STAFFORD
SENIOR UNITED STATES DISTRICT JUDGE
